Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00135-CR

                                       Zidney Kirk ZUNIGA,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 112th Judicial District Court, Sutton County, Texas
                                        Trial Court No. 2180
                              Honorable Pedro Gomez, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 8, 2014

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Zidney Kirk Zuniga pled guilty to credit or debit card abuse as part of a plea agreement

with the State. Pursuant to the agreement, the trial court found Zuniga guilty and placed him on

community supervision for a period of four years. The State later filed a motion to revoke Zuniga’s

community supervision, alleging he violated various conditions of his community supervision.

Zuniga pled true to all the allegations. After a hearing, the trial court revoked Zuniga’s community

supervision, and imposed sentence. Zuniga timely appealed.
                                                                                    04-14-00135-CR


        Zuniga’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he concludes this appeal is frivolous and without merit. The brief meets the requirements of Anders

v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), and

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Counsel sent copies of the brief and

motion to withdraw to Zuniga, and Zuniga was informed of his rights to review the appellate record

and file a pro se brief. On May 29, 2014, we issued an order advising Zuniga that his pro se brief

was due July 14. On July 2, 2014, we issued a further order advising Zuniga how to contact this

court if he desired access to the appellate record. The July 2, 2014 order was returned as

undeliverable. This court knows of no other address at which appellant can be contacted. Zuniga

did not file a pro se brief.

        After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Zuniga’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997,

no pet.).

                                                 Luz Elena D. Chapa, Justice

DO NOT PUBLISH




                                               -2-